Exhibit 10.1





THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
September 30, 2019 (this “Amendment”), is by and among CROSS COUNTRY HEALTHCARE,
INC., a Delaware corporation (the “Borrower”), the Guarantors party hereto, the
Lenders party hereto and SunTrust Bank, in its capacities as Administrative
Agent, Swingline Lender and Issuing Bank.


RECITALS


WHEREAS, the Borrower, the Guarantors from time to time party thereto, the
Lenders from time to time party thereto and the Administrative Agent are parties
to that certain Amended and Restated Credit Agreement, dated as of August 1,
2017 (as amended by that certain First Amendment to Amended and Restated Credit
Agreement dated as of October 30, 2018, that certain Second Amendment to Amended
and Restated Credit Agreement dated as of March 29, 2019 and as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);


WHEREAS, the Borrower has requested that the Lenders make certain modifications
to the Credit Agreement; and


WHEREAS, the Lenders (by act of Required Lenders) have agreed to provide such
requested amendments, subject to the terms and conditions herein.


AGREEMENT


NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:


1.            Introductory Paragraph and Recitals. The above introductory
paragraph and recitals of this Amendment are incorporated herein by reference as
if fully set forth herein.


2.            Definitions. Capitalized terms used herein (including in the
recitals hereof) and not otherwise defined herein shall have the meanings
provided in the Credit Agreement.


3.            Optional Reduction of Aggregate Revolving Commitments. Pursuant to
Section 2.8 of the Credit Agreement (other than the requirement for three
Business Days’ prior written notice, which is waived below), the Borrower hereby
reduces the Aggregate Revolving Commitments from SEVENTY-FIVE MILLION DOLLARS
($75,000,000) to SIXTY-FIVE MILLION DOLLARS ($65,000,000), which partial
reduction shall apply to reduce proportionately and permanently the Revolving
Commitment of each Revolving Lender. The Lenders (by act of the Required
Lenders), hereby waive the notice requirements for such optional reduction by
the company of the Aggregate Revolving Commitments. The Revolving Commitment of
each Revolving Lender after giving effect to this optional reduction by the
Borrower is as reflected on Schedule I attached hereto.


4.            Amendments.


(a)            Section 1.1 of the Credit Agreement is amended to include the
following new definition in appropriate alphabetical order:
 
“Third Amendment Effective Date” shall mean September 30, 2019.

--------------------------------------------------------------------------------

 
(b)            The definition of “Aggregate Revolving Commitments” in Section
1.1 of the Credit Agreement is amended and restated to read as follows:
 
“Aggregate Revolving Commitments” shall mean the Revolving Commitments of all of
the Lenders at any time outstanding. On the Third Amendment Effective Date, the
Aggregate Revolving Commitments is Sixty-Five Million Dollars ($65,000,000).
 
(c)            The definition of “Base Rate” in Section 1.1 of the Credit
Agreement is amended to add the following sentence at the end thereof:
 
The term “Base Rate” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bears interest based
on the Base Rate.
 
(d)            The definition of “LC Commitment” in Section 1.1 of the Credit
Agreement is amended and restated to read as follows:
 
“LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed Twenty-Five Million Dollars ($25,000,000).
 
(e)            Section 2.8 of the Credit Agreement is amended by adding a new
clause (c) immediately following clause (b) thereof to read as follows:
 
(c)            The Aggregate Revolving Commitments shall be automatically
reduced to (i) $55,000,000 on October 31, 2019, (ii) $45,000,000 on November 30,
2019 and (iii) $35,000,000 on December 31, 2019, with each such partial
reduction in the Aggregate Revolving Commitments applying to reduce
proportionately and permanently the Revolving Commitment of each Revolving
Lender (and Schedule I shall be deemed to have been automatically amended and
restated to give effect to each such partial reduction contemporaneously with
the effectiveness thereof).
 
(f)            Section 2.9 of the Credit Agreement is amended by adding a new
clause (d) immediately following clause (c) thereof to read as follows:
 
(d)            If at any time the Revolving Credit Exposure of all Lenders
exceeds the Aggregate Revolving Commitments, then the Borrower shall immediately
repay Swingline Loans and Revolving Loans in an amount equal to such excess,
together with all accrued and unpaid interest on such excess amount and any
amounts due under Section 2.19, with any such repayment being applied first to
Swingline Loans to the full extent thereof, second to Base Rate Loans and LIBOR
Index Rate Loans to the full extent thereof, and finally to Eurodollar Loans to
the full extent thereof.
 
(g)            Section 6.1 of the Credit Agreement is amended by replacing the
text “4.25:1.00” in clause (d) thereof with “4.60:1.00”.
 
(h)            Section 6.2 of the Credit Agreement is amended and restated to
read as follows:


Section 6.2                          Consolidated Fixed Charge Coverage Ratio.
Permit a Consolidated Fixed Charge Coverage Ratio as of the end of each Fiscal
Quarter, commencing with the Fiscal Quarter ending September 30, 2017, to be
less than 1.50:1.00; provided, that notwithstanding the foregoing, for the
Fiscal Quarter ending September 30, 2019 the Loan Parties shall not permit the
Consolidated Fixed Charge Coverage Ratio to be less than 1.10:1.00.
2

--------------------------------------------------------------------------------



(i)            Schedule I (Commitment Amounts) to the Credit Agreement is hereby
amended in its entirety to read as Schedule I (Commitment Amounts) attached
hereto.


5.            Amendment Fee. In consideration of the agreements of the Lenders
(by act of Required Lenders) set forth herein, an amendment fee (the “Amendment
Fee”) of 0.40% of the sum of (a) the aggregate amount of the Lenders’ Revolving
Commitments as of the Effective Date (such amount being determined immediately
after giving effect to the reduction of the Aggregate Revolving Commitments
contemplated hereby), plus (b) the outstanding principal amount of the Lenders’
Term Loans as of the Effective Date, in each case, held by the Consenting
Lenders (as defined below), for the account of each Lender that executes and
delivers to the Administrative Agent (or its counsel) a signature page to this
Amendment so that it is actually received (whether as an original or as an
electronic transmission in accordance with Section 9(e) below) by the
Administrative Agent (or its counsel) no later than 5:00 pm Eastern Time on
September 27, 2019 (such Lenders, the “Consenting Lenders”), shall be (i)
fully-earned as of the Effective Date (as defined below), (ii) not applied to
reduce the Obligations and (iii) due and payable by the Borrower in cash in four
equal installments of twenty five percent (25%) of the Amendment Fee with such
installments due on each of the Effective Date (such installment, the “Effective
Date Installment Payment”), October 31, 2019, November 30, 2019 and December 31,
2019; provided, that (A) any unpaid amount of the Amendment Fee shall become
automatically due and payable upon acceleration of the Obligations and (B) so
long as no Default or Event of Default has occurred and is continuing after the
Effective Date, any portion of the Amendment Fee that is not yet due and payable
shall be cancelled and waived upon payment in full in cash of all Obligations
(other than contingent indemnification obligations for which no demand has been
made in writing, and Cash Collateralized reimbursement obligations). Any portion
of the Amendment Fee paid to the Administrative Agent, for the benefit of the
Consenting Lenders, shall be non-refundable as of the date of such payment.


6.            Effectiveness; Conditions Precedent. This Amendment shall be
effective on the date (the “Effective Date”) that each of the following
conditions have been satisfied or waived by the Administrative Agent, in each
case as determined by the Administrative Agent in its sole discretion:


(a)            The Administrative Agent shall have received a counterpart of
this Amendment signed by the Administrative Agent, the Required Lenders, the
Borrower and each Guarantor.


(b)            The Administrative Agent shall have received the Effective Date
Installment Payment.


(c)            The Administrative Agent shall have received all other fees and
other amounts due and payable on or prior to the Effective Date (by provision of
a summary invoice to the Borrower before the Effective Date), including
reimbursement or payment of all out-of-pocket expenses (including reasonable
fees, charges and disbursements of counsel to the Administrative Agent) required
to be reimbursed or paid by the Borrower hereunder, under any other Loan
Document and under any agreement with the Administrative Agent.


7.            Release. In consideration of the agreements of the Lenders (by act
of Required Lenders) set forth herein, each Loan Party hereby releases and
forever discharges the Administrative Agent, the Lenders (including, for the
avoidance of doubt, the Swingline Lender), each Issuing Bank and the
Administrative Agent’s, the Lenders’ (including, for the avoidance of doubt, the
Swingline Lender) and each Issuing Bank’s respective predecessors, successors,
assigns and Related Parties (collectively, the “Lender Group”) from any and all
claims, counterclaims, demands, damages, debts, suits, liabilities, actions and
causes of action of any nature whatsoever, in each case to the extent arising in
connection with any of the Loan Documents through the Effective Date, whether
arising at law or in equity, whether known or unknown, whether liability be
direct or indirect, liquidated or unliquidated, whether absolute or contingent,
foreseen or unforeseen, and whether or not heretofore asserted, which any Loan
Party may have or claim to have against any member of the Lender Group.
3

--------------------------------------------------------------------------------



8.            No Action, Claims. Each Loan Party represents, warrants,
acknowledges and confirms that, as of the date hereof, it has no knowledge of
any action, cause of action, claim, demand, damage or liability of whatever kind
or nature, in law or in equity, against any member of the Lender Group arising
from any action by such Person, or failure of such Person to act, under or in
connection with any of the Loan Documents.


9.            Miscellaneous.


(a)            This Amendment shall be deemed to be, and is, a Loan Document.


(b)            Effective as of the Effective Date, all references to the Credit
Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment.


(c)            Each of the Loan Parties (i) acknowledges and consents to all of
the terms and conditions of this Amendment, (ii) agrees that this Amendment and
all documents, agreements and instruments executed in connection herewith do not
operate to reduce or discharge its obligations under the Credit Agreement or the
other Loan Documents or any certificates, documents, agreements and instruments
executed in connection therewith (except to the extent such obligations are
modified pursuant to this Amendment), (iii) affirms all of its obligations under
the Loan Documents (as amended by this Amendment), (iv) agrees that this
Amendment and all documents, agreements and instruments executed in connection
with this Amendment shall in no manner impair or otherwise adversely affect any
of the Liens granted in or pursuant to the Loan Documents and (v) affirms that
each of the Liens granted in or pursuant to the Loan Documents are valid and
subsisting.


(d)            Each of the Loan Parties hereby represents and warrants to the
Administrative Agent and the Lenders as follows:


(i)            such Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment;


(ii)            this Amendment has been duly executed and delivered by such Loan
Party and constitutes such Loan Party’s legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (A) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(B) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity);


(iii)            no consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Amendment;
4

--------------------------------------------------------------------------------



(iv)            all representations and warranties of each Loan Party set forth
in the Loan Documents are true and correct in all material respects (other than
those representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties are true and correct in all respects) except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties are true and correct in all respects) as of such earlier date; and


(v)            the parties executing this Agreement as Guarantors include each
Subsidiary of any Loan Party that is required by the Credit Agreement to become
a Guarantor as of the Effective Date.


(e)            This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts (including by telecopy),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Amendment by facsimile transmission or by any other electronic imaging
means (including pdf), shall be effective as delivery of a manually executed
counterpart of this Amendment.
 
(f)            This Amendment and any claims, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Amendment and the transactions contemplated hereby shall be
construed in accordance with and be governed by the Law of the State of New
York.


10.            No Other Changes. Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.


11.            Fees and Expenses. The Borrower agrees to pay all reasonable
out-of-pocket fees and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of Moore & Van Allen PLLC, counsel
to the Administrative Agent.


[SIGNATURE PAGES FOLLOW]


5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 
BORROWER: 

CROSS COUNTRY HEALTHCARE, INC.,

 
a Delaware corporation

 
 
 
 
 
 
 
By:            /s/ William Burns
 
Name:       William Burns
 
Title:         Executive Vice President and CFO
 
 
GUARANTORS:

CEJKA SEARCH, INC.,

 
a Delaware corporation

 
 
 
 
 
 
 
By:            /s/ William Burns
 
Name:       William Burns
 
Title:         Vice President
 
 
 
CROSS COUNTRY STAFFING, INC.,

 
a Delaware corporation
 
 
 
 
 
 
 
By:            /s/ William Burns
 
Name:       William Burns
 
Title:         Vice President
 
 
 
CROSS COUNTRY SUPPORT SERVICES, LLC,

 
a Delaware limited liability company

 
 
 
 
 
 
 
By:            /s/ William Burns
 
Name:       William Burns
 
Title:         Vice President
 
 
 
MDA HOLDINGS, INC.,

 
a Delaware corporation

 
 
 
By:            /s/ William Burns
 
Name:       William Burns
 
Title:         Vice President
 
 
 
ASSIGNMENT AMERICA, LLC,

 
a Delaware limited liability company

 
 
 
 
 
 
 
By:            /s/ William Burns
 
Name:       William Burns
 
Title:         Vice President






--------------------------------------------------------------------------------

 
TRAVEL STAFF, LLC,

 
a Delaware limited liability company

 
 
 
 
 
 
 
By:            /s/ William Burns
 
Name:       William Burns
 
Title:         Vice President
 
 
 
LOCAL STAFF, LLC,

 
a Delaware limited liability company

 
 
 
 
 
 
 
By:            /s/ William Burns
 
Name:      William Burns
 
Title:        Vice President
 
 
 
MEDICAL DOCTOR ASSOCIATES, LLC,

 
a Delaware limited liability company

 
 
 
 
 
 
 
By:            /s/ William Burns
 
Name:       William Burns
 
Title:         Vice President
 
 
 
CREDENT VERIFICATION AND LICENSING

 
SERVICES, LLC,

 
a Delaware limited liability company

 
 
 
 
 
 
 
By:            /s/ William Burns
 
Name:       William Burns
 
Title:         Vice President
 

 
OWS, LLC,
 
a Delaware limited liability company

 
 
 
 
 
 
 
By:            /s/ William Burns
 
Name:       William Burns
 
Title:         Vice President
 
 
 
NEW MEDISCAN II, LLC,

 
a California limited liability company

 
 
 
 
 
 
 
By:            /s/ William Burns
 
Name:       William Burns
 
Title:         Vice President


--------------------------------------------------------------------------------

 
MEDISCAN NURSING STAFFING, LLC,

 
a California limited liability company

 
 
 
 
 
 
 
By:            /s/ William Burns
 
Name:       William Burns
 
Title:         Vice President
 
 
 
MEDISCAN DIAGNOSTIC SERVICES, LLC,

 
a California limited liability company

 
 
 
 
 
 
 
By:            /s/ William Burns
 
Name:       William Burns
 
Title:         Vice President
 
 
 
ADVANTAGE RN, LLC,

 
a Delaware limited liability company

 
(f/k/a ARNC HOLDCO, LLC)

 
 
 
 
 
 
 
By:             /s/ William Burns
 
Name:        William Burns
 
Title:          Vice President
 
 
 
ADVANTAGE ON CALL, LLC,

 
a Delaware limited liability company

 
(f/k/a CAOC, LLC)

 
 
 
 
 
 
 
By:           /s/ William Burns
 
Name:      William Burns
 
Title:        Vice President
 
 
 
ADVANTAGE LOCUMS, LLC,
 
a Delaware limited liability company

 
(f/k/a LTU, LLC)

 
 
 
 
 
 
 
By:            /s/ William Burns
 
Name:       William Burns
 
Title:         Vice President
 




--------------------------------------------------------------------------------

 
ADVANTAGE RN LOCAL STAFFING, LLC,

 
a Delaware limited liability company

 
(f/k/a CARNLS, LLC)

 
 
 
 
 
 
 
By:            /s/ William Burns
 
Name:       William Burns
 
Title:         Vice President
 
 
 
ARNCP, LLC,

 
a Delaware limited liability company

 
 
 
 
 
 
 
By:            /s/ William Burns
 
Name:       William Burns
 
Title:         Vice President
 
 
 
 
 
 
 
AMERICAN PERSONNEL, INC.,
 
a Massachusetts corporation

 
 
 
 
 
 
 
By:            /s/ William Burns
 
Name:       William Burns
 
Title:         Vice President






--------------------------------------------------------------------------------

ADMINISTRATIVE
SUNTRUST BANK,
AGENT:
as Administrative Agent, as an Issuing Bank and as
 
Swingline Lender
 
 
 
 
 
 
 
By:            /s/ Juan De Jesus-Caballero
 
Name:       Juan De Jesus-Caballero
 
Title:         Senior Vice President





--------------------------------------------------------------------------------

LENDERS:

SUNTRUST BANK,

 
as a Lender

 
 
 
 
 
 
 
By:            /s/ Juan De Jesus-Caballero
 
Name:       Juan De Jesus-Caballero
 
Title:         Senior Vice President





--------------------------------------------------------------------------------

 
BMO HARRIS BANK N.A.,

 
as a Lender

 
 
 
 
 
 
 
By:            /s/ Jason Deegan
 
Name:       Jason Deegan
 
Title:         Director





--------------------------------------------------------------------------------

 
BANK UNITED, N.A.,

 
as a Lender

 
 
 
 
 
 
 
By:            /s/ John Winn
 
Name:       John Winn
 
Title:         SVP






--------------------------------------------------------------------------------

 
FIFTH THIRD BANK,

 
as a Lender

 
 
 
 
 
 
 
By:            /s/ Ellie Robertson
 
Name:       Ellie Robertson
 
Title:         Officer






--------------------------------------------------------------------------------

 
BANK OF AMERICA, N.A.,
 
as a Lender

 
 
 
 
 
 
 
By:            /s/ G. Christopher Miller
 
Name:       G. Christopher Miller
 
Title:         Senior Vice President






--------------------------------------------------------------------------------

 
CADENCE BANK,

 
as a Lender

 
 
 
 
 
 
 
By:            /s/ Will Donnelly
 
Name:       Will Donnelly
 
Title:         Portfolio Manager






--------------------------------------------------------------------------------

 
CAPITAL BANK-a division of FIRST TENNESSEE

 
BANK NATIONAL ASSOCIATION, as a Lender

 
 
 
 
 
 
 
By:            /s/ Dilian Schulz
 
Name:       Dilian Schulz
 
Title:         Senior Vice President



 

--------------------------------------------------------------------------------

SCHEDULE I


Commitment Amounts


 
 
Lenders
 
Revolving Commitment as of the Third Amendment Effective Date
   
Pro Rata Share of Revolving Commitment
   
Term Loan A Commitment as of the Effective Date 1
   
Pro Rata Share of Term Loan A Commitment
 
SunTrust Bank
 
$
12,848,837.22
     
19.767441870
%
 
$
19,767,441.85
     
19.767441850
%
BMO Harris Bank N.A.
 
$
11,337,209.30
     
17.441860461
%
 
$
17,441,860.47
     
17.441860470
%
Bank United, N.A.
 
$
10,581,395.35
     
16.279069765
%
 
$
16,279,069.77
     
16.279069770
%
Fifth Third Bank
 
$
10,581,395.35
     
16.279069765
%
 
$
16,279,069.77
     
16.279069770
%
Bank of America, N.A.
 
$
10,581,395.35
     
16.279069765
%
 
$
16,279,069.77
     
16.279069770
%
Cadence Bank
 
$
6,046,511.63
     
9.302325583
%
 
$
9,302,325.58
     
9.302325580
%
Capital Bank
 
$
3,023,255.81
     
4.651162791
%
 
$
4,651,162.79
     
4.651162790
%
Total:
 
$
65,000,000.00
     
100.000000000
%
 
$
100,000,000.00
     
100.000000000
%



 



--------------------------------------------------------------------------------

1 Pursuant to Section 2.8(a) of the Credit Agreement, the Term Loan A
Commitments terminated upon the making of the Term Loan A pursuant to Section
2.5 of the Credit Agreement on or about the Effective Date.